February 9, 1993

               UNITED STATES COURT OF APPEALS
                   For The First Circuit

                                        

No. 92-1600 

                       GLADYS L. COK,

                   Plaintiff, Appellant,

                             v.

           FAMILY COURT OF RHODE ISLAND, ET AL.,

                   Defendants, Appellees.

                                        

        APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF RHODE ISLAND

       [Hon. Ronald R. Lagueux, U.S. District Judge]
                                                   

                                        

                           Before

                    Breyer, Chief Judge,
                                       
              Campbell, Senior Circuit Judge,
                                            
                 Torruella, Circuit Judge.
                                         

                                        

Gladys L. Cok on brief pro se.
            
James  E.  O'Neil,  Attorney  General,  and  Richard  B.  Woolley,
                                                                
Assistant Attorney General, on brief for appellees.

                                        

                      February 9, 1993
                                        

         Per  Curiam.    Pro  se   plaintiff-appellant  Cok
                                

appeals from an order remanding to the state court a matter

which Cok had  attempted to remove, and from  an injunction

preventing her from removing  any other matters and placing

restrictions   on   future  filings.      We  are   without

jurisdiction  to review  the remand  order, and  vacate the

injunction.

                     REMOVAL AND REMAND
                                       

         Cok  was  divorced   in  Rhode  Island  in   1982.

Protracted and acrimonious proceedings in the  Rhode Island

Family  Court  have  continued to  this  day  and form  the

backdrop of this appeal.  According to Cok, the divorce and

its  fallout   have  produced  over  600   orders.    Cok's

contentions, while characterized in terms of preemption and

federalism,  revolve,  at  bottom,  around  her  continuing

objections  to family court orders doling  out her money to

various persons whom she considers unworthy and corrupt.

         This is  at least  Cok's second attempt  to remove

matters  devolving  out  of  her  divorce  to  the  federal

district court.  In 1984, the Supreme Court of Rhode Island

affirmed the divorce decree including various fees awarded.

After the  court-appointed guardian  ad litem had  moved in

the Family Court  of Rhode Island to collect a  fee for his

services, and the  conservator, on order of  the court, had

attempted  to sell  certain  properties owned  by Cok,  Cok

undertook  to remove the case to the District Court for the

District of  Rhode Island.   Finding the  case unremovable,

the district court remanded.   We summarily dismissed Cok's

appeal from that order  under the authority of 28  U.S.C.  

1447(d).  Cok v. Cosentino, No. 85-1058, slip op. (1st Cir.
                          

May 1, 1985).   Thereafter, in Cok v. Cosentino, 876 F.2d 1
                                               

(1st  Cir. 1989), we affirmed the  dismissal of Cok's civil

rights and RICO complaints against the same court-appointed

guardian  ad  litem  and  conservator  of  marital  assets.

Subsequently, Judge  Suttell of  the Family Court  of Rhode

Island ordered the payment  of $160,000 to the conservator,

that amount to be  disbursed from a $200,000 fund  that Cok

was "forced" to deposit with the family court.

         In September 1991, apparently in response to Judge

Suttell's order, Cok attempted this  removal.  The State of

Rhode Island  and its  family court appeared  specially and

moved for summary dismissal or, alternatively,  for remand.

The matter was referred to a magistrate-judge, who, after a

hearing,  determined  that  the  remand  motion  should  be

granted.     In  concluding   that  the  matter   had  been

improvidently removed, the magistrate observed that Cok, in

essence,  sought appellate  review of  a matter  decided by

Judge Suttell, and had "misconstrued the purpose and proper

use  of  the  removal statute,  28  U.S.C.     1446."   The

magistrate also found that Cok was attempting to litigate a

different  set of  claims  than those  litigated in  family

                            -3-

court and that these new claims could not be  brought via a

removal  petition.   The district  court upheld  the remand

order and Cok has appealed.1

         This court is  altogether without jurisdiction  to

review the subject  of this appeal: a  district court order

remanding plaintiff's  case to a Rhode  Island state court.

We  so held on very  similar facts in Unauthorized Practice
                                                           

of  Law Committee v. Gordon,  979 F.2d 11  (1st Cir. 1992).
                           

In Unauthorized  Practice,  involving, as  here,  a  remand
                         

order  issued by  a  magistrate-judge and  affirmed by  the

district court, we determined that such an order was immune

from  appellate review under 28  U.S.C.   1447(d).   Id. at
                                                        

13.  The same result applies here.

         Unlike the plaintiff in Unauthorized Practice, Cok
                                                      

filed, within the ten  days normally reserved for objecting

to a  magistrate's report  and recommendation, a  motion to

reconsider  the order granting  the motion to  remand.  The

district court held a hearing on the motion, and "affirmed"

the magistrate's remand order.   Nonetheless, as  discussed

in Unauthorized Practice, id. at 13-14, despite   1447(d)'s
                             

language precluding  review of remand orders  "on appeal or

otherwise" (emphasis added), whether the district court was
         

                   

1.  At the  hearing before  the district court  to reconsider
the  remand order, Cok withdrew her motion for recusal of the
district judge, and it  was not acted upon.   Although raised
on appeal, that issue has been waived.

                            -4-

reviewing a final  order of  remand (as appears  to be  the

case),  or whether it construed the magistrate's order as a

report and recommendation and Cok's motion to reconsider as

objections thereto, "  1447(d)'s prohibition on review of a

remand order dooms [the] appeal here."  Id. at 14.
                                           

                       THE INJUNCTION
                                     

         At  the hearing  on the  motion to  reconsider the

remand order, the district  court, sua sponte, enjoined Cok
                                             

from  attempting the pro se removal of any matters from the
                           

family court, or from filing any pro se actions in district
                                       

court,  without the prior approval of a judge of the court,

and entered an order to that effect.  It states:

              Plaintiff  is  hereby enjoined  from
         removing any  matters to this  Court from
         the  Rhode Island  Family Court,  pro se,
         and  is also enjoined from commencing any
         actions  in this  Court, pro  se, without
         prior approval of a Judge of this Court.

On appeal  from this  injunctive order, Cok  challenges the

propriety of such an injunction, complaining of the absence

of supporting findings by the district court.2

         Federal   courts  plainly   possess  discretionary

powers  to  regulate  the  conduct  of  abusive  litigants.

                   

2.  In agreement with other circuits that have considered the
question,  we  are satisfied  that  we  have jurisdiction  to
review an  order restricting  a pro  se  litigant's right  of
                                      
access even when  no new  filing has, as  yet, been  rejected
under the order.  See Moy v. United States, 906 F.2d 467, 470
                                         
(9th Cir.  1990) (collecting  cases); Pavilonis v.  King, 626
                                                       
F.2d  1075,  1077 (1st  Cir.),  cert.  denied,  449 U.S.  829
                                            
(1980).

                            -5-

Castro v. United States, 775 F.2d 399, 408 (1st Cir. 1985);
                       

Pavilonis  v. King, 626  F.2d 1075, 1079  (1st Cir.), cert.
                                                          

denied  449 U.S.  829  (1980).   However, the  restrictions
      

imposed  must  be tailored  to  the specific  circumstances

presented.   Castro, 775 F.2d  at 410 ("[I]f  an injunction
                   

against  future litigation  were  couched  in overly  broad

terms, this could impermissibly infringe upon a litigator's

right of access to the courts"); see also Sires v. Gabriel,
                                                          

748 F.2d 49, 51-52 (1st Cir. 1984).

         To  determine the appropriateness of an injunction

barring a litigant from bringing without advance permission

any action in the district court, we look to  the degree to
   

which  indicia  supporting  such a  comprehensive  ban  are

present in  the record.  We have said that the use of broad

filing restrictions against  pro se  plaintiffs "should  be
                                   

approached  with particular caution."   Pavilonis, 626 F.2d
                                                 

at 1079.  We have also required,  like other jurisdictions,

that in such situations  a sufficiently developed record be

presented for review.  See, e.g., Castro, 775 F.2d at 409 &
                                        

n.11; see also De Long v. Hennessey, 912 F.2d 1144, 1147-48
                                   

(9th  Cir.), cert.  denied, 111  S. Ct.  562 (1990);  In re
                                                           

Powell, 851 F.2d 427, 431 (D.C. Cir. 1988).
      

         An initial problem with the present  injunction is

that  Cok was  not  warned or  otherwise given  notice that

filing  restrictions  were  contemplated.    She  thus  was

                            -6-

without an opportunity  to respond  before the  restrictive

filing  order was entered.  Adequate notice may be informal

but should  be afforded.   For  example, in  Pavilonis, 626
                                                      

F.2d at  1077, a  magistrate's report recommended  that the

district court impose filing restrictions and the plaintiff

filed  objections to that report.   In Castro,  775 F.2d at
                                             

402,  the defendants  tried to  enjoin the  plaintiffs from

relitigating matters arising out of the case at hand or any

earlier   litigation   between    the   parties.      Where

recommendations or  requests like  this do not  come first,

courts have  issued  show cause  orders  to errant  pro  se
                                                           

litigators, Cofield  v. Alabama Pub. Serv.  Comm., 936 F.2d
                                                 

512,  514 (11th  Cir. 1991), or  have entered  a cautionary

order  to the effect that filing restrictions may be in the

offing in  response to  groundless litigation.   See, e.g.,
                                                          

Martin v. District of Columbia Court of Appeals, 113 S. Ct.
                                               

397, 398 (1992); Ketchum  v. Cruz, 961 F.2d 916,  918 (10th
                                 

Cir. 1992);  Winslow  v. Romer, 759  F. Supp. 670, 678  (D.
                              

Colo.  1991)  (plaintiff   repeatedly  "informed"  that   a

litigant may not collaterally attack a state court judgment

or  order in  federal court,  or unilaterally  declare such

judgments or orders void, and then use that proclamation as

the  basis  for  an  action  against  court  or  government

officials,  attorneys,  or other  parties).    Here, as  in

Sires,  748  F.2d at  51, the  defendants  did not  seek an
     

                            -7-

injunction  nor  did  they  maintain  that  they  had  been

harassed by Cok's  conduct.  We think, therefore,  that Cok

should  have been  given  an opportunity  by  the court  to

oppose the entry of so broad an order placing  restrictions

on court access.  Accord De Long, 912 F.2d at 1147; Tripati
                                                           

v. Beaman, 878 F.2d 351 (10th Cir. 1989); In re Powell, 851
                                                      

F.2d at 431; Gagliardi  v. McWilliams, 834 F.2d 81,  83 (3d
                                     

Cir. 1987); In re Hartford Textile Corp., 613 F.2d 388, 390
                                        

(2d Cir. 1979), cert. denied, 447 U.S. 907 (1980) (district
                            

court,  in  entering sua  sponte  order  curtailing pro  se
                                                           

litigant's future  access to  the courts, must  give notice

and allow litigant to be heard on the matter).

         A  second  question  is   whether  the  record  is

sufficiently  developed  to  show  that  an  injunction  as

sweeping as this one is warranted.  Plaintiff  is enjoined,

inter alia, from "commencing any actions in this court, pro
          

se, without prior  approval. .  . ."   It  would have  been

helpful  had  the court  identified  what previously  filed

frivolous cases or  other abuses  caused it  to issue  this

injunction.  See, e.g.,  Castro, 775 F.2d at 409  n.11; see
                                                           

also Martin, 113 S. Ct. at 397 nn.1 & 2; In re Sindram, 498
                                                      

U.S. 177 n.1 (1991); De Long, 912 F.2d at 1147-48; Tripati,
                                                          

878 F.2d at 353; In re Martin-Trigona, 737 F.2d 1254, 1264-
                                     

74 (2d Cir. 1984)  (reciting history of extensive filings).

While  it is clear enough that - beyond the instant removal

                            -8-

-Cok  made   a  misguided  removal  effort   in  1984,  and

unsuccessfully  sued the guardian  ad litem  thereafter, we

are  unclear whether  these  were the  full  extent of  her

actions leading to the injunction.  If they were, the court

should have  explained why it  felt it appropriate  to ban,

without  findings as to the abuses  of the judicial process

causing imposition  of the injunction, the  commencement of

"any  actions in this court" (as opposed, for example, to a

ban  merely on further  attempts, without authorization, to

remove,  pro se,  more  proceedings from  the Rhode  Island

Family Court divorce case).  See Sires, 748 F.2d at 51; see
                                                           

also De Long,  912 F.2d at 1148; In re  Powell, 851 F.2d at
                                              

431.  Injunctions restricting court access across the board

in  all cases are very  much "the exception  to the general

rule of free access to the courts."  Pavilonis, 626 F.2d at
                                              

1079.   They  should  be  issued  only  when  abuse  is  so

continuous  and  widespread  as  to  suggest  no reasonable

alternative.

         We emphasize that it is the breadth of the instant

order  that causes us some  concern.  Had  the court, after

notice and opportunity to respond, merely enjoined Cok from

further frivolous removals from  the family court, we would

have doubtless approved.   The present record supports such

a  limited  order.    We  have  not  hesitated   to  uphold

injunctions   that  were  narrowly  drawn  to  counter  the

                            -9-

specific offending conduct.   Castro, 775 F.2d at  410; cf.
                                                           

Pavilonis,   626  F.2d  at   1079  (upholding  issuance  of
         

injunction but narrowing its scope).  But this order is not

limited to  restricting improper conduct of  the type which

the present record indicates plaintiff has displayed in the

past.  If  the "specific  vice" sought to  be curtailed  is

simply the appellant's  propensity, as here and in 1984, to

attempt improper removals to federal court of matters based

on her  state divorce  proceeding, the district  court may,

after notice, wish to enter an order limiting such conduct.

See  Castro, 775 F.2d  at 410.   On the other  hand, if the
           

court means to issue a more generalized injunction aimed at

preventing the  bringing of any and all  unpermitted pro se
                                                           

actions in  the district  court, it  must develop  a record

showing such widespread abuse of the judicial system  as to

warrant such a broadcast prohibition.  Id. at 410 n.13.  
                                          

         We  recognize that  the district  court is  in the

best  position to  set preconditions  on access and  do not

prescribe  any  particular  design for  such  restraints to

take.   See Procup v. Strickland, 792 F.2d 1069, 1073 (11th
                                

Cir. 1986) (en banc) (compiling illustrative restrictions);

see  also Abdul-Akbar v. Watson, 901 F.2d 329, 333 (3d Cir.
                               

1990);  Cotner v.  Hopkins, 795  F.2d 900,  902 (10th  Cir.
                          

1986); Winslow, 759 F. Supp.  at 678, 683-85.  We  are also
              

sympathetic  to  the difficult  task  faced by  a  court in

                            -10-

attempting  to  ensure  that  judicial  resources  are  not

misused  by abusive  litigants.   The present  litigant has

clearly been acting in an unacceptable manner.  But for the

reasons discussed  above, we  are unable, without  more, to

affirm an injunction of unlimited breadth.

                         CONCLUSION
                                   

         Plaintiff's   appeal  from  the  remand  order  is

dismissed for  lack  of jurisdiction.    The order  as  now
         

worded  enjoining  the  plaintiff,  pro  se, from  removing
                                           

family  court matters  and  commencing any  actions in  the

district court, pro se,  without prior approval, is vacated
                                                           

and remanded to the  district court for further proceedings
            

not inconsistent with this opinion.

         Appellant's  pending motion  for  a  stay of  this

appeal is denied.

         So ordered.
                   

                            -11-